IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

DARNELL BERNARD BLAGMON,

Petitioner,
v. Civil Action No. 3:19¢v245
WARDEN THOMAS MEYER,

Respondent.

MEMORANDUM OPINION

Petitioner Darnell Bernard Blagmon, a Virginia prisoner proceeding with counsel, brings
this petition pursuant to 28 U.S.C. § 2254 (““§ 2254 Petition,” ECF No. 1) challenging his
convictions in the Circuit Court for the City of Virginia Beach, Virginia (the “Virginia Beach
Circuit Court”). Blagmon argues that he is entitled to relief on the following ground:

Ground One: The Virginia courts violated Petitioner’s right under the Due
Process Clause of the United States Constitution [when the
courts] denied relief to Petitioner despite Berdecia’s affirmation
and without holding an evidentiary hearing to properly consider
Petitioner’s Actual Innocence Petition. (§ 2254 Pet. 6.)!

Respondent Warden Thomas Meyer filed a Motion to Dismiss, (ECF No. 9), asserting
that Blagmon’s habeas petition should be dismissed because Blagmon did not timely file his
claim and the relevant statute of limitations bars relief. (ECF No. 9.) Blagmon filed a Response.
(ECF No. 13.) Meyer did not reply. For the reasons set forth below, the Court will grant

Meyer’s Motion to Dismiss, (ECF No. 9), because Blagmon did not timely file his § 2254

Petition.

 

' The Court employs the pagination assigned by the CM/ECF docketing system for
citations to Blagmon’s submissions. The Court corrects the spelling, punctuation, capitalization,
and spacing in the quotations related to Blagmon’s postconviction submissions.
I. BACKGROUND

A. Jury Trial and Direct Appeal

In November 2006, Blagmon went to trial in the Virginia Beach Circuit Court on three
counts: (1) murder during a robbery (felony murder), (2) robbery, and (3) use of a firearm in the
commission of a felony (robbery). (See ECF No. 10-1, at 1.) At the beginning of the trial, the
jury heard several stipulated facts about Blagmon going on a walk with Angel Berdecia and the
murder victim, Keith Sears. (Nov. 28, 2006 Tr. 117-18.) During that walk, the parties stipulated
that Sears was shot in the head and killed. (Nov. 28, 2006 Tr. 117-1 8.) The parties further
stipulated that the bullet that killed Sears came from “a Hi-Point .390 automatic, Model CF380,
Serial Number P90628, with a mounted Beamshot 1,000 laser under the barrel.” (/d.) The
parties also stipulated that Angel Berdecia’s mother, Ruth Quinones, found the Hi-Point handgun
in a trash can on her porch. (/d. at 118.) The parties agreed that the medical examiner recovered
the .380 caliber bullet from Sears’s brain “during [the examiner’s] autopsy of the body on
December 15, 2005.” (/d. at 119.) The parties further stipulated that “various witnesses heard a
shot early in the morning of December 14, 2005, but no one except Darnell Blagmon and Angel
Berdecia can physically and directly identify the participants in the shooting or who killed Keith
Sears.” (/d. at 121.)

In addition to the stipulated facts, the jury heard testimony from the following individuals
at trial: (1) Angel Berdecia, the only other person who witnessed the shooting of Keith Sears; (2)
Detective Janine Hall, a detective who interviewed Blagmon after the incident; (3) John Rivera,
an inmate incarcerated with Blagmon prior to trial: (4) Raquel Ramoutar, Berdecia’s sister-in-
law who discussed the murder and robbery with Blagmon after it occurred; (5) Dr. Leah Bush,
the medical examiner who performed the autopsy on Sears; (6) Ruth Quinones, Angel Berdecia’s

mother and the person who found the Hi-Point gun in her trash can; and, (7) Ruth Damaso

2
Neely, a forensic scientist who conducted a DNA analysis on evidence retrieved from the crime
scene. (See Nov. 28-29, 2006 Tr.)

Berdecia, one of the Commonwealth’s primary witnesses at trial and the only other
witness to Sears’s murder, testified about the night of Sears’ death. (Nov. 28, 2006 Tr. 125.)
Berdecia testified that on the night Sears died, he and Blagmon went for a walk with Sears,
during which he saw Blagmon wearing black gloves and “heard the gunshot.” (/d. at 129-32.)
Berdecia said that he “was behind both of them” when Sears was shot, and that he “picked up
[Sears’] body with no choice” because Blagmon had threatened to shoot him also. (/d. at 132—
33.) Berdecia stated that he and Blagmon “placed the body behind some bushes,” (Id. at 133),
and then he ran when Berdecia started going through Sears’ pockets. (/d. at 135). During cross-
examination, Counsel for Blagmon called into question Berdecia’s credibility. (See, e.g., Nov.
28, 2006 Tr. 145-48, 152-61). Counsel for Blagmon specifically asked Berdecia about lying to
the police about Sears’ murder, and Berdecia affirmed that he lied to the police on multiple
occasions. (/d.)

After hearing the stipulated facts and trial testimony, the jury convicted Blagmon of one
count of murder during a robbery (felony murder) and one count of robbery. (See ECF No. 10—
1, at 1.) The jury acquitted Blagmon of use of a firearm in the commission of a felony. (/d. at
2.) On April 2, 2007, the Circuit Court sentenced Blagmon to thirty-five years of incarceration.

(id. at 4.)

 

? The Circuit Court sentenced Blagmon to thirty years of incarceration on the felony
murder charge and five years of incarceration on the robbery charge, which resulted in an
aggregate sentence of thirty-five years of incarceration. (ECF No. 10-1, at 3.) The Virginia
Department of Corrections lists Blagmon’s release date as July 16, 2040. See Virginia Offender
Locator (search for “Darnell Blagmon”), available at: https://vadoc.virginia.gov/general-
public/offender-locator/.

3
Blagmon appealed, challenging the sufficiency of the evidence to support his convictions
of “robbery and first-degree murder during the commission of a robbery.” (ECF No. 10-2, at 1.)
On November 2, 2007, the Court of Appeals of Virginia (the “Virginia Court of Appeals”)
denied Blagmon’s petition for appeal. (/d.) In rejecting Blagmon’s sufficiency of the evidence
arguments for the robbery and murder convictions, the Virginia Court of Appeals concluded that
the evidence at trial showed:

[Blagmon] approached Angel Berdecia outside of Berdecia’s residence and told
him [that Blagmon] needed to rob someone that night. Berdecia testified that
{[Blagmon] indicated he planned on robbing Keith Sears, who owed him
approximately $65.00.

Later that evening, [Blagmon], Berdecia, and Sears were walking down the
street when Berdecia heard a gunshot and saw [Blagmon] crouch over Sears’ body
and lift it up by the shoulders. Berdecia, who knew [Blagmon] was carrying a gun
at the time, asked him, “What did you do? Why did you do that for? What’s going
on?” Berdecia assisted [Blagmon] in moving Sears’ body behind bushes because
{[Blagmon] threatened to shoot Berdecia if he did not do so. [Blagmon] crouched
over the body after they had moved it and told Berdecia to act as a lookout. While
[Blagmon] was preoccupied, Berdecia ran away.

When Berdecia met with [Blagmon] later that night, [Blagmon] told him,
“We take this to our graves. We don’t tell nobody.” [Blagmon] handed Berdecia
$10.00, and Berdecia saw that [Blagmon] had “‘a bunch of twenties” in his pocket.
Berdecia stated that he saw [Blagmon] wearing black gloves every time he handled
the firearm. The next day, [Blagmon] returned and Berdecia returned the weapon
to him. Ruth Quinones, Berdecia’s mother, testified that a few weeks after the
incident, as she emptied the trash for the first time after Sears’ murder, she found
what the police later confirmed to be a .380 handgun in a trashcan outside the house
where she and Berdecia reside.

John Rivera testified that, while both men were incarcerated, [Blagmon]
told him that, “He should have killed Angel while he had the chance.” Rivera also
stated that [Blagmon] told him that he had planned to rob Sears because he heard
that Sears was carrying money. [Blagmon] told Rivera that he carried a gun while
he, Berdecia, and Sears walked to the store. [Blagmon] admitted to Rivera that
when he cocked the gun, Sears became upset, and Berdecia and Sears began
struggling. During the struggle, [Blagmon] shot Sears, and he and Berdecia took
money from Sears’ pocket. During an altercation between Rivera and [Blagmon],
[Blagmon] told Rivera, “I will kill you liked I killed [Sears].”

Raquel Ramoutar testified that after the police took Berdecia into custody,
[Blagmon] repeatedly called her, saying, “Angel better shut his mouth, not say
nothing because the police ain’t got nothing on us.” Dr. Leah Bush, assistant chief
medical examiner, testified that Sears suffered a gunshot wound to the back of his
head and blunt force trauma. She stated that the bullet that was removed from
Sears’ head “resembles a .380 caliber.”

(/d. at 1-3.) On March 19, 2008, the Supreme Court of Virginia refused Blagmon’s petition for
appeal. (ECF No. 10-3, at 1.)

B. Postconviction Proceedings

On March 16, 2009, Blagmon filed a petition for writ of habeas corpus in the Virginia
Beach Circuit Court. (ECF No. 10-4, at 1-7.) In his state habeas petition, Blagmon challenged
the validity of his convictions on two grounds: (1) insufficient evidence; and, (2) improper jury
instructions. (/d. at 5.) On June 11, 2009, because the “Supreme Court of Virginia has ruled that
claims that were raised and decided in the trial court or on direct appeal are barred from
consideration in a habeas proceeding,” (/d. at 5-6), the Virginia Beach Circuit Court denied
Blagmon habeas relief. Blagmon did not appeal the denial of his state habeas petition.

On October 6, 2017, over eight years later, Blagmon filed in the Virginia Court of
Appeals a Petition for a Writ of Actual Innocence based on nonbiological evidence. (ECF No.
10-7, at 1-20.) Blagmon based his claim of innocence on a written statement that Angel
Berdecia provided to him, which became “known or available to [Blagmon] on October 20,
2014.” (/d. at 2.) The unsworn and undated handwritten document that Berdecia provided said
that:

On or about December 14, 2005, [Berdecia] was in a heated conversation with Mr.

Keith Sears that resulted in a physical altercation. Which ultimately ended with the

death of Mr. Keith Sears. There was never any argument or altercation between

Mr. D. Blagmon and Mr. Keith Sears. I just want to bring forth the truth which is

Mr. D. Blagmon never willingly aided or abetted, nor assisted in the death or

robbery of Mr. Keith Sears. My reason for writing this wrong is, because Mr. D.

Blagmon, was erroneously charged and convicted for crimes he is not responsible

for committing. Mr. D. Blagmon is erronesouly convicted of the aforementioned

crimes because of my coercive and falsified statement and testimony. Mr. D.
Blagmon convictions must be reversed/overturned because he is not guilty of and
never has willingly aided or abetted in the aforementioned crimes which are murder
and robbery.

(Ud. at 9.)

In its November 15, 2017 Opinion evaluating Blagmon’s Petition for Writ of Actual
Innocence, the Virginia Court of Appeals reviewed the evidence presented at trial and
summarized the evidence as follows:

Blagmon was tried and convicted for the felony murder and robbery of
Keith Sears on December 13, 2005.

During the trial, the parties stipulated to the following facts: In the early
morning hours of Wednesday, December 14, 2005, Sears, a/k/a “Flames,”
Blagmon, and Angel Berdecia walked together from Berdecia’s residence. During
the walk, Sears was shot in the head and killed. The bullet later removed from his
brain was identified as a .380 caliber bullet and was fired from a distance of less
than six inches. The gun that fired the bullet was found by Berdecia’s mother in a
trash can on her porch on January 5, 2006. It was wrapped in a brown paper bag.

In addition to the stipulated facts, several witnesses testified at trial
regarding statements Blagmon made concerning the offenses. Detective Janine
Hall testified that she interviewed Blagmon on December 20, 2005, and that
Blagmon told Hall that the idea to rob Sears originated with Berdecia, Blagmon’s
co-defendant. After initially denying any conversation with Berdecia prior to the
robbery and murder, Blagmon eventually admitted that he and Berdecia discussed
robbing Sears shortly before the robbery and shooting occurred. Berdecia told
Blagmon that Berdecia was “tired of Sears staying at his house and eating up his
food” without reimbursing Berdecia and that Berdecia was going to rob Sears.

Upon Hall relating that Berdecia had told the police that the robbery idea
originated with Blagmon, Blagmon disputed that claim; however, he did admit
stating to Berdecia in the context of the robbery conversation that “it was
Christmastime and he [Blagmon] needed to get some money.” Blagmon told Hall
that, after the two men discussed robbing Sears, Blagmon did not believe that
Berdecia would follow through with the robbery. When Blagmon and Berdecia
walked with Sears from Berdecia’s house on the evening of December 14, 2005,
Blagmon told Hall that Berdecia shot Sears without warning. Blagmon admitted to
Hall that he helped Berdecia move Sears’s body into an alley and then acted as a
“lookout” while Berdecia went through Sears’s pockets. When Berdecia and
Blagmon met back at Berdecia’s house that evening, Berdecia gave Blagmon
$25.00 and kept a larger amount for himself. Blagmon told Hall he could not see
exactly how much money Berdecia had, but Blagmon estimated it was around
$150.00. Blagmon confirmed that Berdecia had no money prior to the robbery.

During his interview with Hall, Blagmon admitted that, “two and a half to
three weeks prior” to December 20, 2005, he had borrowed a loaded .380 caliber
gun from a friend named “Wallace” and that the gun was at Berdecia’s house.
John Rivera was incarcerated with Blagmon prior to trial and testified to
statements made by Blagmon to him during their incarceration. Blagmon told
Rivera that Blagmon knew that Sears had money on him on the night of the robbery
and murder because Blagmon knew Sears intended to purchase drugs. Blagmon
stated that he instructed Berdecia to get his gun before Blagmon and Berdecia left
Berdecia’s house with Sears. Blagmon told Rivera that Blagmon produced the gun
during the outing with Berdecia and Sears, and Sears began “tussling” with
Berdecia. Blagmon shot Sears during the fight with Berdecia and instructed
Berdecia to go through Sears’s pockets. Blagmon stated that Berdecia passed the
money to him, but did not state how much money he received.

Rivera also testified that he, Rivera, eventually moved to a different cell
block and that, shortly prior to the move, Blagmon expressed anger because he “felt
like the neighborhood [had] really turned its back on him... .” Blagmon told
Rivera, “I will kill you like I killed that n[****]r Flames.”

In addition to the statements to the police and Rivera, Blagmon discussed
the murder and robbery with Berdecia’s sister-in-law, Raquel Ramoutar.
Ramoutar, a member of the United States Navy, testified that Blagmon called her
shortly after he was taken into custody in December 2005 and asked her where
Berdecia was and for information about the case. When Ramoutar answered she
did not know where Berdecia was, Blagmon told her that Berdecia “better shut his
mouth, not say nothing because the police ain’t got nothing on us.” Ramoutar
replied that he and Berdecia should cooperate with the police if they were innocent.
Blagmon told her, “Oh, don’t worry about it. I got everything taken care of.
Snitches will get snitches.”

Berdecia, who was also charged in connection with Sears’s robbery and
murder, testified that Blagmon was visiting Berdecia at the latter’s home on the
evening of Sears’s murder. Sears, as well as Berdecia’s mother and sister, were in
the home that evening. At approximately 11:00 p.m. Berdecia and Blagmon walked
outside to the porch and began talking. Berdecia testified that Blagmon told him
that Blagmon wanted to rob Sears because Sears owed Blagmon money. Berdecia
stated that he tried to talk Blagmon out of the plan to rob Sears.

Shortly thereafter, Sears came outside. When Blagmon announced he
wanted to go for a walk, Sears and Berdecia agreed to accompany him. Although
Berdecia knew that Blagmon was carrying a gun, Berdecia testified that he did not
believe Blagmon was going to “do anything with it” and that Blagmon was “most
likely” going to “scare” Sears when he confronted Sears about the debt owed
Blagmon.

As the men walked, Sears led the way, followed by Blagmon and then
Berdecia. Without warning, Berdecia heard a gunshot, followed by Sears lying on
the ground. Berdecia exclaimed to Blagmon, “What did you do? Why did you do
that for? What’s going on?” Berdecia testified that Blagmon ordered Berdecia to
help Blagmon conceal Sears’s body behind some bushes, threatening to shoot
Berdecia if he refused. After helping Blagmon move Sears, Berdecia fled from the
scene.

Later that night, however, the two men met again. Blagmon told Berdecia,
“We take this to our graves. We don’t tell nobody.” After giving Berdecia $10.00,
Blagmon instructed Berdecia to hide Blagmon’s gun in Berdecia’s house.

7
At the conclusion of the evidence, the trial court instructed the jury on the
law governing principals in the second degree and, during deliberations, the jury
specifically inquired about the “exact definition of first and second principal,
murder in the first degree.” The trial judge referred the jurors to the instructions
provided to them on principals in the first and second degree in the commission of
a felony or robbery.

Following deliberations, the jury convicted Blagmon of first-degree murder
and robbery, but acquitted him of use of a firearm in the commission of a felony.

(ECF No. 10-5, at 1-4.)

After considering the totality of the evidence and Berdecia’s statement suggesting
Blagmon’s innocence, the Virginia Court of Appeals summarily dismissed the petition, holding,
in pertinent part:

Here, Blagmon’s petition fails to prove that Berdecia’s new statement is
true. First of all, the new statement simply disavows Berdecia’s prior statements
and testimony in a general manner without citing any specific evidence. While
Berdecia’s new statement asserts generally that Blagmon “never willingly aided or
abetted, nor as[s]isted in the death or robbery” of Sears, it lacks a specific denial
that Berdecia discussed the robbery with Blagmon prior to the offenses. Likewise,
the statement omits any claim that Berdecia coerced Blagmon’s participation in the
offenses. Nothing in the new statement or in the petition cites evidence
corroborating Berdecia’s allegation that Blagmon was an unwilling participant.
Thus, while this Court “is vested with broad discretion in determining whether the
facts require further development” in a petition filed under Code §§ 19.2-327.10
through -327.14, Haas v. Commonwealth, 283 Va. 284, 291, 721 S.E.2d 479, 481
(2012), even if Berdecia provided more detailed testimony denying Blagmon’s
willing participation in further proceedings and recanted his original testimony, we
conclude that nothing in his new testimony or in the petition proves that the new
recantation evidence is, in fact, true. Thus, because Blagmon has failed to prove
that the recantation evidence is true, he has failed to establish that it is “material.”
Carpitcher, 273 Va. at 345, 641 S.E.2d at 492.

Not only has Blagmon failed to prove that the new evidence is true, he has
also failed to prove that the new evidence, “when considered with all the other
evidence in the current record,” is such that “no rational trier of fact [would have
found him guilty of the crimes.” Id. at 347, 641 S.E.2d at 493. Based upon
Blagmon’s statements to the police and other witnesses, Blagmon admitted he knew
that Berdecia wanted to rob Sears on the night of December 13, 2005, provided the
gun to Berdecia that was used to commit the robbery and murder, knew that
Berdecia was armed when the three of them left Berdecia’s house together, assisted
Berdecia in moving Sears’s body from view after Sears was shot, acted as a lookout
while Berdecia went through Sears’s pockets, and shared in the robbery proceeds.

Regardless of whether Blagmon or Berdecia was the gunman, such
evidence was sufficient for a rational fact finder to conclude that Blagmon acted as

8
a principal in the second degree. “It is a well-settled rule that a defendant is guilty
as a principal in the second degree if he is guilty of some overt act done knowingly
in furtherance of the commission of the crime, or if he shared in the criminal intent
of the principal committing the crime.” McMorris v. Commonwealth, 276 Va. 500,
505, 666 S.E.2d 348, 351 (2008). See Code § 18.2-18 (in felony cases, except most
capital murders, principal in second degree may be indicted, tried, convicted and
punished in all respects as if principal in first degree). Based upon the jury’s
question about principals in the second degree and its acquittal of Blagmon on the
firearm charge, the jury convicted Blagmon of murder and robbery despite
concluding that Blagmon was not the gunman.

As Blagmon has failed to establish the truth of Berdecia’s new statement by
clear and convincing evidence, he has not offered newly-discovered evidence that
is “material” within the meaning of Code §§ 19.2-327.10 through -327.14. He has
also failed to allege evidence that, “when considered with all of the other evidence
in the current record, will prove that no rational trier of fact [w]ould have found
proof of guilt beyond a reasonable doubt.” Carpitcher, 273 Va. at 347, 641 S.E.2d
at 493. In short, he has “failed to offer any evidence that he is factually innocent.”
Altizer, 63 Va. App. at 328, 757 S.E.2d at 570.

(ECF No. 10-5, at 6-7.)

Blagmon appealed the denial of his Petition for a Writ of Actual Innocence to the
Supreme Court of Virginia. In his petition for appeal, Blagmon raised two assignments of error:
(1) that the Virginia Court of Appeals erred in ruling that Blagmon’s petition failed to prove the
truth of Berdecia’s statement without the benefit of an evidentiary hearing; and, (2) the Virginia
Court of Appeals erred in ruling that the new evidence, when considered with all the other
evidence in the current record, is such that no rational trier of fact would have found him guilty
of the crimes. (ECF No. 10-6, at 1.) Blagmon asserted that, without an evidentiary hearing, the
Virginia Court of Appeals could not properly determine the veracity of Berdecia’s statement and
therefore could not assess his claim. (ECF No. 2, at 1 1.) On July 23, 2018, the Virginia
Supreme Court denied Blagmon’s petition for appeal from the denial of his Petition for a Writ of

Actual Innocence. (ECF No. 10-6, at 1.) On December 10, 2018, the Supreme Court of the
United States denied his petition for writ of certiorari. Blagmon v. Virginia, 139 S. Ct. 655
(2018). On April 8, 2019, the Court received the instant § 2254 Petition? (§ 2254 Pet. 1.)
Hi. ANALYSIS

The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), 110 Stat. 1214,
sets a one-year statute of limitations for seeking federal habeas corpus relief from a state-court
Judgment. 28 U.S.C. § 2244(d)(1). Here, Meyer invokes the one-year statute of limitations as an
affirmative defense in response to Blagmon’s § 2254 Petition. Hill v. Braxton, 277 F.3d 701,
705 (4th Cir. 2002) (“the one-year limitation period contained in § 2244(d) is an affirmative
defense that the state bears the burden of asserting’). Because Blagmon did not timely file his
§ 2254 Petition, and none of the exceptions to the limitations period toll the filing deadline, the
Court will grant the Motion to Dismiss.

A. The One-Year Statute of Limitations Bars Blagmon’s § 2254 Petition

A one-year statute of limitations applies to habeas petitions in non-capital cases for
persons convicted in state court. See 28 U.S.C. § 2244(d)(1); Wall v. Kholi, 562 U.S. 545, 550
(2011). The limitations period may be tolled, however, if certain statutory exceptions are met.
28 U.S.C. § 2244(d)(1)-(2). Specifically, Section 2244(d)(1) provides that:

A 1-year period of limitation shall apply to an application for a writ of habeas

corpus by a person in custody pursuant to the judgment of a State court. The
limitation period shall run from the latest of--
(A) the date on which the judgment became final by the conclusion of direct
review or the expiration of the time for seeking such review;
(B) the date on which the impediment to filing an application created by
State action in violation of the Constitution or laws of the United States is
removed, if the applicant was prevented from filing by such State action:

 

3 Counsel for Blagmon did not attach Berdecia’s actual statement to the § 2254 Petition
or the Memorandum in Support of the § 2254 Petition. (See ECF Nos. 1-2.) Rather, Counsel
stated that Berdecia “affirm as follows” and then block quoted Berdecia. (Mem. Supp. § 2254
Petition 7, ECF No. 2). The Court relies on the Commonwealth’s records for an actual copy of
Berdecia’s statement, which shows a handwritten note from Berdecia that is neither sworn nor
dated. (ECF No. 10-7.)

10
(C) the date on which the constitutional right asserted was initially

recognized by the Supreme Court, if the right has been newly recognized

by the Supreme Court and made retroactively applicable to cases on

collateral review; or

(D) the date on which the factual predicate of the claim or claims presented

could have been discovered through the exercise of due diligence.
28 U.S.C. § 2244(d)(1). Section 2244(d)(2) further provides that “a properly filed application for
State post-conviction or other collateral review with respect to the pertinent Judgment or claim”
tolls the one-year limitation period for filing a federal habeas petition. 28 U.S.C. § 2244(d)(2).
None of the statutory exceptions provided in § 2244(d) apply here.

First, the exceptions listed in § 2244(d)(1)(A)}1{D) do not apply to render Blagmon’s
§ 2254 Petition timely. On June 18, 2008 Blagmon’s conviction became final. On April 8,
2019, more than a decade after his conviction became final, Blagmon filed his § 2254 Petition in
this Court. (See § 2254 Petition at 3.) Under both § 2244(d)(1)(A) and § 2244(d)(1)(D),
Blagmon did not timely file his § 2254 Petition because he filed it more than one year after his
judgment became final and more than one year after he states that he discovered the factual
predicate underlying his claims: Berdecia’s 2014 handwritten and unsworn note. Nor does a
factual basis exist to find Blagmon’s petition timely under § 2244(d)(1)(B) and (C) because no
State or United States Supreme Court action is implicated.

Second, the tolling provision contained in § 2244(d)(2) does not assist Blagmon. That
subsection provides “(t]he time during which a properly filed application for State post-
conviction or other collateral review with respect to the pertinent judgment or claim is pending
shall not be counted toward any period of limitation under this subsection.” 28 U.S.C.

§ 2244(d)(2). Although Blagmon filed a state habeas corpus petition on March 16, 2009, the

Virginia Beach Circuit Court denied his petition on June 11, 2009. Asa result, Blagmon had no

application for State postconviction or other collateral review pending between June 11, 2009,

ll
and October 6, 2017, the date he filed his Petition for a Writ of Actual Innocence.’ Accordingly,
the one-year statute of limitations for filing federal habeas petition, though tolled briefly for three
months in 2009 during the resolution of his state habeas petition, expired years before he filed
his Petition for a Writ of Actual Innocence in state court and his § 2254 Petition in this Court.

Even if the Court considers Blagmon’s § 2254 Petition filed based upon newly
discovered evidence, he cannot overcome the time bar. Blagmon contends that he became aware
of the factual predicate for his actual innocence claim—Berdecia’s statement—in October 2014.
(ECF No. 10-7 at 2 (stating evidence became known or available to Blagmon on October 20,
2014).) To the extent that Blagmon may claim that this “newly discovered” evidence operates to
reset the one-year filing deadline under 28 U.S.C. § 2244(d)(1)(D), that claim fails because
Blagmon waited nearly three years to pursue postconviction relief based on this evidence without
Justification for his significant delay.

Blagmon, however, contends that the one-year statute of limitations did not begin running
until July 23, 2018, when the Supreme Court of the United States denied his petition for writ of
certiorari regarding the Virginia Supreme Court’s decision to reject his Petition for a Writ of
Actual Innocence. (§ 2254 Petition, at 14.) This argument falters because Blagmon’s Petition
for a Writ of Actual Innocence did not toll the statute of limitations. Rather, the limitations

period had already expired when Blagmon filed his Petition for a Writ of Actual Innocence in

 

* The one-year statute of limitations expired on Monday, September 14, 2009. To make
this calculation, the one-year clock began running on June 18, 2008, when Blagmon’s conviction
became final. The clock stopped 271 days later, on March 16, 2009, when Blagmon
“subscribed” his state habeas petition. (ECF No. 10-4, at 5); Houston v. Lack, 487 U.S. 266,
270-72 (1988) (utilizing prison mailbox rule, court must deem petition filed upon delivery to
prison mailroom officials). On June 11, 2009, the state court denied his habeas petition, which
restarted the one-year clock. With ninety-four days remaining on the one-year limitations
period, Blagmon had until Monday, September 14, 2009, to timely file his § 2254 Petition or
otherwise toll the statute. His 2017 Petition for Writ of Actual Innocence exceeds that deadline
by nearly eight years.

12
state court. Harris v. Hutchinson, 209 F.3d 325, 328 (4th Cir. 2000); see also Smith v.
McGinnis, 208 F.3d 13, 17 (2d Cir. 2000) (“We therefore hold that proper calculation of Section
2244(d)(2)’s tolling provision excludes time during which properly filed state relief applications
are pending but does not reset the date from which the one-year statute of limitations begins to
run.”); Ballard v. Cuccinelli, 2011 WL 1827866, at *2 (E.D. Va. May 12, 2011) (“[A] state post
conviction motion filed after expiration of the limitations period cannot toll the period, because
there is no period remaining to be tolled.” (quoting Deville v. Johnson, 2010 WL 148148, at *2
(E.D. Va. Jan. 12, 2010))). Because the limitations period does not begin anew after completion
of postconviction proceedings, Blagmon’s Petition for a Writ of Actual innocence did not reset
the limitations period. As a result, Blagmon did not timely file his § 2254 Petition.

Blagmon, however, cites the actual innocence exception to avoid the statute of limitations
bar. Blagmon argues that his “assert[ion of] actual innocence of the crimes of which he stands
convicted, [provides] a gateway through which a habeas petitioner may pass despite the passage
of the AEDPA’s one year time period.” (§ 2254 Petition at 14.) As articulated below, the Court
rejects Blagmon’s actual innocence claim.

B. The Actual Innocence Equitable Exception Does Not Apply to Blagmon

Blagmon contends that his actual innocence claim serves as a gateway through which his
untimely petition may be considered, thus allowing the Court to review the evidence sustaining
his convictions. (§ 2254 Petition at 13-14 (citing McQuiggin v. Perkins, 569 U.S. 383 (2013)
and Finch v. McKoy, 914 F.3d 292 (4th Cir. 2019)). Blagmon contends that the state courts
violated his right to due process by allowing his conviction to stand despite showing that it is

premised on false material testimony presented at his jury trial.> (Mem. Supp. § 2254 Pet. 13,

 

> To the extent Blagmon alleges that the Commonwealth violated its duties pursuant to
Napue vy. Illinois, 360 U.S. 264 (1959), his claim fails. Berdecia’s statement does not indicate
13
ECF No. 22.) To support his argument Blagmon presents a handwritten statement from Berdecia
that states generally that Blagmon “never willingly aided or abetted, nor assisted in the death or
robbery” of Sears. (ECF No. 10-7 at 9.) Because “there was no forensic or objective evidence
showing that Blagmon was the perpetrator of the robbery, . . . no rational trier of fact would or
could have found Mr. Blagmon guilty of robbery and felony murder beyond a reasonable doubt.”
(Mem. Supp. § 2254 Pet. 16, ECF No. 22.) At the very least, Blagmon argues, this Court must
direct the state court told hold an evidentiary hearing on the truth or falsity of Berdecia’s
statement. (Mem. Supp. § 2254 Pet. 17, ECF No. 22.)
1. Actual Innocence Provides an Equitable Exception to the Time Bar

An actual innocence claim “‘is grounded in the equitable discretion of habeas courts to
see that federal constitutional errors do not result in the incarceration of innocent persons.”
Finch v. McKoy, 914 F.3d 292, 294 (4th Cir. 2019) (quoting McQuiggin, 569 U.S. at 392). “[A]
credible showing of actual innocence may allow a prisoner to pursue his constitutional claims . . .
on the merits notwithstanding the existence of a procedural bar to relief.” McQuiggin, 569 U.S.

at 392. Thus, the Court may reach a concededly time-barred § 2254 Petition if “new evidence

 

that the Commonwealth knowingly used false evidence, including false testimony, to obtain a
tainted conviction or allowed it to go uncorrected when it appeared. Napue, 360 U.S. at 269.
Because a Napue violation can be found only for knowingly offering or failing to correct false
testimony, this reveals a fatal flaw in Blagmon’s claim. Apart from Blagmon’s assertion, that the
Commonwealth knew that Berdecia was lying when he testified at trial, no evidence of a Napue
violation exists in the record. If, hypothetically, the Commonwealth learned of the alleged false
testimony when Blagmon presented Berdecia’s statement several years after his trial, the
Commonwealth could not have done anything to preemptively correct Berdecia’s trial testimony.
Moreover, Blagmon’s Napue claim would falter on materiality even if the other elements were
met. The stipulated facts stated that Berdecia and Blagmon were the only two people who know
who shot and killed Sears, which Berdecia’s general statement does not refute. The jury
convicted Blagmon of robbery and felony murder. The jury did not convict Berdecia of using a
firearm in the commission of a felony. Berdecia now belatedly claims that Blagmon was not
involved in the death of Sears, but that lone statement does not overcome the other evidence
presented at Blagmon’s trial, including Blagmon’s undisputed presence at the scene of Sears’
death.

14
shows ‘it is more likely than not that no reasonable juror would have convicted [the petitioner].’”
Id. at 395 (quoting Schiup v. Delo, 513 U.S. 298, 329 (1995)).

In the context of an untimely petition, “[uJnexplained delay in presenting new evidence
bears on the determination whether the petitioner has made the requisite showing.” McQuiggin,
569 U.S. at 399. “It would be bizarre to hold that a habeas petitioner who asserts a convincing
claim of actual innocence may overcome the statutory time bar § 2244(d)(1)(D) erects, yet
simultaneously encounter a court-fashioned diligence barrier to pursuit of [his] petition.” /d.
“This rule, or fundamental miscarriage of justice exception, is grounded in the ‘equitable
discretion’ of habeas courts to see that federal constitutional errors do not result in the

incarceration of innocent persons.” /d. at 392 (citation omitted).

2._A Valid Actual Innocence Claim Requires New Reliable Evidence

 

“New reliable evidence of actual innocence creates a gateway for a habeas petitioner to
present procedurally defaulted federal constitutional claims by allowing an equitable exception
to the limitations provisions of 28 U.S.C. § 2244(d)(1) to prevent a fundamental miscarriage of
justice.” Hayes v. Carver, 922 F.3d 212, 216 (4th Cir. 2019). To be credible, a claim of actual
innocence must be based on reliable evidence not presented at trial. Schiup, 513 U.S. at 324. “A
valid actual innocence claim requires petitioner to support his allegations of constitutional error
with new reliable evidence — whether it be exculpatory scientific evidence, trustworthy
eyewitness accounts, or critical physical evidence — that was not presented at trial.” Hayes, 922
F.3d at 216 (internal quotation marks and citation omitted). “Without any new evidence of
innocence, even the existence of a concededly meritorious constitutional violation is not in itself
sufficient to establish a miscarriage of justice that would allow a habeas court to reach the merits

of a barred claim.” Schiup, 513 U.S. at 316.

15
The United States Supreme Court has “caution[ed], however, that tenable actual-
innocence gateway claims are rare: ‘A petitioner does not meet the threshold requirement unless
he persuades the district court that, in light of the new evidence, no juror, acting reasonably
would have voted to find him guilty beyond a reasonable doubt.’” McQuiggin, 569 U.S. at 386
(brackets omitted) (quoting Schlup, 513 U.S. at 329). The gateway actual innocence “standard is
demanding and permits review only in the ‘extraordinary’ case.” House, 547 U.S. at 538
(citation omitted); see also McQuiggin, 569 U.S. at 401 (“We stress once again that the [actual
innocence] standard is demanding.”). Where “none of [the] evidence contradicts, or even
undermines, the essential testimony of the identifying witnesses or the State’s other evidence,”
the petitioner does not meet this stringent standard. Hayes, 922 F.3d at 217.

“At the same time, though, the [actual innocence] standard does not require absolute
certainty about the petitioner’s guilt or innocence.” House, 547 U.S. at 538. “Rather, the
petitioner must demonstrate that more likely than not, in light of new and reliable evidence, no
reasonable juror would find him guilty beyond a reasonable doubt.” Teleguz v. Zook, 806 F.3d
803, 809 (4th Cir. 2015) (citing House, 547 U.S. at 538). The actual innocence determination
“requires a holistic judgment about all the evidence and its likely effect on reasonable jurors
applying the reasonable-doubt standard.” House, 547 U.S. at 539 (internal citation and
quotations omitted); see also Finch, 914 F.3d at 299 (accord).

Moreover, “actual innocence” means factual innocence and not just legal insufficiency.
See Calderon v. Thompson, 523 U.S. 538, 559 (1998) (alteration in original) (citations and
internal quotation marks omitted) (“[T]he miscarriage of justice exception is concerned with
actual as compared to legal innocence.”). Furthermore, with respect to claims of actual

innocence,

16
The Supreme Court has instructed that, “when considering an actual-innocence

claim in the context of a request for an evidentiary hearing, the District Court need

not ‘test the new evidence by a standard appropriate for deciding a motion for

summary judgment,’ but rather may ‘consider how the timing of the submission

and the likely credibility of the affiants bear on the probable reliability of that

evidence.’”
Carter v. Commonwealth of Va., No. 3:09CV121-HEH, 2010 WL 331758, at *4 (E.D. Va. Jan.
26, 2010) (quoting House, 547 U.S. at 537).

The Court reviews below the evidence on which Blagmon relies to support his actual
innocence claim.

a. Blagmon Presents Unreliable Evidence to Proclaim His Innocence

Here, the only evidence Blagmon submits to support his actual innocence claim was an
unsworn and undated letter from Berdeciastating that Blagmon “is not guilty of, and never has
willing[ly] aided or abetted in the aforementioned crimes which are murder and robbery.” (ECF
No. 10-7, at 9.) The Virginia Court of Appeals did not err when determining that Berdecia’s
postconviction profession of Blagmon’s innocence lacked reliability. Considering Berdecia’s
prior statements implicating Blagmon and because Blagmon presented only an unsworn letter
from Berdecia that did not specifically recant his prior testimony, such evidence is “not
‘trustworthy’ and does not constitute ‘reliable’ evidence of innocence sufficient to support a

claim of actual innocence.” Carter v. Virginia, No. 3:09CV121-HEH, 2010 WL 331 758, at *6

(E.D. Va. Jan. 26, 2010) (quoting Schlup, 513 U.S. at 324). “To accept such commonplace

 

® Berdecia provided only a handwritten statement that he did not date or have notarized.
See Strong v. Johnson, 495 F.3d 134, 140 (4th Cir. 2007) (internal quotation marks and citations
omitted) (discussing the need for an oath if a notary provides a jurat, “which means that the
affiant has sworn to the truth of the document's contents”). Nor did Berdecia swear to the truth
of the statement under penalty of perjury, adding further doubt about the document’s reliability.
See 28 U.S.C. § 1746(2) (setting forth requirements for writings provided “under penalty of

perjury’).

17
declarations would ignore the Supreme Court’s admonition that the quality of evidence necessary
to support a claim of actual innocence ‘is obviously unavailable in the vast majority of cases."~
Id. (quoting Schiup, 513 U.S. at 324), See United States v. White, 366 F.3d 291, 302 (4th Cir.
2004) (observing that “unsworn statements in memoranda . . . do not constitute evidence”)
(remanded for evidentiary hearing on different evidence). Accordingly, the Court concludes that
Blagmon did not present reliable evidence of innocence to support his actual innocence claim.’
b. The Totality of the Evidence Supports Blagmon’s Convictions

Despite the deficient evidence Blagmon presents to support his actual innocence claim.
the Court, in the interest of justice, nonetheless reviews the evidence presented at trial along with
Berdecia’s unsworn statement to assess Blagmon’s actual innocence claim. Given the totality of
the evidence, the Court concludes that Blagmon fails to demonstrate “it is more likely than not
that no reasonable juror would have found petitioner guilty beyond a reasonable doubt.” Sharpe,
593 F.3d at 377 (internal quotation marks omitted) (quoting Schlup, 513 U.S. at 327). In
evaluating the petitioner’s claim, “the district court is not bound by the rules of admissibility that
would govern at trial.” Schlup, 513 U.S. at 327-28 (internal quotation marks omitted). Rather,

the court must consider “all the evidence, including that alleged to have been illegally admitted

 

7 Furthermore, Blagmon’s assertion that the Court should afford him federal habeas
relief fails because any alleged infirmities in a state postconviction action, such as the decision
not to hold a hearing, are not matters that federal courts address in habeas actions. Lawrence v.
Branker, 517 F.3d 700, 717 (4th Cir. 2008) (due process claims are not cognizable on federal
habeas review “even where there is some error in state post-conviction proceedings”). Blagmon
does not argue that the Virginia Court of Appeals failed to regularly and consistently apply its
own rules regarding postconviction evidentiary hearings. See, e.g., Woodfolk v. Maynard, 857
F.3d 531, 543 (4th Cir. 2017) (“if a state court clearly and expressly bases its dismissal of a
habeas petitioner’s claim on a state procedural rule, and that procedural rule provides an
independent and adequate ground for the dismissal, the habeas petitioner has procedurally
defaulted his federal habeas claim”) (internal quotation marks and citation omitted). In any
event, the record shows that the Virginia Court of Appeals carefully considered Berdecia’s
statement and the evidence from Blagmon’s trial before finding that Berdecia’s statement did not
warrant an evidentiary hearing, undermining Blagmon’s due process violation claim.

18
(but with due regard to any unreliability of it) and evidence tenably claimed to have been
wrongly excluded or to have become available only after the trial.” /d.

While the evidence against Blagmon introduced at trial was primarily circumstantial,
substantial and compelling evidence existed to support the jury’s verdict. The Jury first heard
stipulated facts placing Blagmon at the crime scene: specifically, Blagmon was on a walk with
the victim, Keith Sears, and Berdecia during which Sears was shot in the head and killed. (Nov.
28, 2006 Tr. 117-18.)

In addition to the stipulated facts, the jury heard testimony from the following
individuals: (1) Angel Berdecia, the only other person who witnessed the shooting of Keith
Sears; (2) Detective Janine Hall, a detective who interviewed Blagmon after the incident;

(3) John Rivera, an inmate incarcerated with Blagmon prior to trial; (4) Raquel Ramoutar,
Berdecia’s sister-in-law who discussed the murder and robbery with Blagmon; (5) Dr. Leah
Bush, the medical examiner who performed the autopsy on Sears; (6) Ruth Quinones, Angel
Berdecia’s mother and the person who found the Hi-Point gun; and, (7) Ruth Damaso Neely, a
forensic scientist who conducted a DNA analsyis on evidence retrieved from the crime scene.
(See Nov. 28-29, 2006 Tr.)

Detective Hall testified that, after reading Blagmon his Miranda rights, (Nov. 29, 2006
Tr. 254), he admitted “that he helped Mr. Berdecia move Mr. Sears’ [s] body in between the
second and third house in the alleyway.” (/d. at 264.) Detective Hall also testified that Blagmon
admitted that, after Berdecia allegedly shot Sears, he and Berdecia had retrieved money from
Sears’s pockets and distributed it between themselves. (/d. at 264, 268-69.)

John Rivera testified that, while incarcerated with Blagmon, Blagmon told him that “he
should have killed Angel while he got the chance to kill Angel.” (Nov. 28, 2006 Tr. 194.)

Rivera also testified that Blagmon told him that “Sears and Angel was on the ground tussling,

19
and [Blagmon] said that’s when he let a shot off.” (/d. at 196.) Rivera testified that “(Blagmon]
say he pointed the gun at Angel and told Angel to get the money out and then they left from out

of there.” (/d. at 197.) Later, Rivera testified that he got into an altercation with Blagmon while
in prison, and that during that dispute Blagmon said “he felt like the neighborhood really turned

its back on him; and . . . I [will] kill you like I killed [Sears].” (/d. at 198.)

Raquel Ramoutaur, Berdecia’s sister-in-law, also testified about her conversations with
Blagmon regarding the murder and robbery. Ramoutar testified that she was with Ruth
Quinones when Ruth found the gun in her trash. (Nov. 29, 2006 Tr. 277-78.) Ramoutar further
testified that Blagmon “kept calling my phone asking what was going on, where’s Angel at,
where’s Ruth at, where’s Giselle at?” (/d. at 280.) Ramoutar testified “that’s when [Blagmon]
was like, Angel better shut his mouth, not say anything because the police ain’t got nothing on
us.” (/d. at 280-81.) Ramoutar asked Blagmon, “If y’all did nothing, you know, why not
cooperate?” (/d. at 281.) Ramoutar testified that Blagmon responded, “Oh don’t worry about it.
I got everything taken care of. Snitches will get snitches. (/d. at 281.)

Ruth Quinones, Angel Berdecia’s mother, testified that on January 4, [2006], she “found
a gun ina bag.” (Nov. 28, 2006 Tr. 176.) Dr. Leah Bush testified that on December 15, 2005
she performed an autopsy on Keith Sears. (Nov. 28, 2006 Tr. 214.) Dr. Bush testified that Sears
suffered “a single gunshot wound” behind his right ear. (/d. at 218.) Dr. Bush explained that
“the bullet entered the right back of his head and came to rest forward, right to left, and upward
inside the left side of his head.” (/d. at 219.) Dr. Bush testified that this gunshot caused Sears’s
death. (/d. at 223.) Ruth Neely testified that she conducted DNA analyses on evidence

recovered from the crime scene. (Nov. 29, 2006 Tr. 238.) When testing the hand grip and

20
trigger of the gun recovered from Quinones’ trash, Neely could not eliminate Berdecia as a
contributor but eliminated Blagmon and Sears.® (/d. at 242.)

Berdecia also testified about the events that took place surrounding Sears’s murder.

(Nov. 28 Tr. 122-68.) Berdecia testified that he was cooperating with the Commonwealth in
exchange for a cap on his sentence. (/d. at 123.) Berdecia testified that he, Sears, and Blagmon
went on a walk. (/d. at 129.) During that walk, Berdecia stated that Blagmon had on black
gloves. (/d. at 132.) When the three men approached “Lake Edward Drive in between East
Hastings and Lake Edward Drive; and when [they] crossed over, and [they] got to the front of the
alley behind West Hastings, [Berdecia] heard the gunshot.” (/d.) Berdecia testified that he asked
Blagmon, “What did you do?” (/d. at 133.) In response, Blagmon said “Help me move the body.
If not, I’m going to shoot you; and If you try to run, I’m going to shoot you in the back.” (/d.)
Berdecia testified that Blagmon began going through Sears’ pockets, at which point Berdecia
fled the scene. (/d. at 136-37.) Berdecia further testified that when he saw Blagmon again
shortly after the incident, Blagmon had “[a] bunch of twenties” on him that he did not have
before the walk. (/d. at 137.)

Looking at all of the evidence, the Court recognizes that Berdecia’s general statement
contradicts his trial testimony regarding Blagmon’s direct involvement in Sears’s murder.
“[W]here, as here, the new evidence consists entirely of testimony that challenges the facts on
which the prosecution relied in obtaining the conviction, the court must carefully consider the
nature of the testimony in light of the existing record to determine whether it can be considered

reliable.” Doe v. Menefee, 391 F.3d 147, 165 (2d Cir. 2004) (citing Schlup, 513 U.S. at 327-28;

 

8 As previously discussed, the Jury found Blagmon not guilty of using a firearm in the
commission of a felony. The jury also heard testimony regarding Blagmon using gloves to
handle the firearm.

21
Anderson v. City of Bessemer City, 470 U.S. 564, 575 (1985)). As discussed above, the
trustworthiness and reliability of Berdecia’s affidavit is questionable due to, inter alia, the fact
that the statement was neither sworn nor dated, the delayed timing of the statement, the
statement’s generality and lack of specific recantation, Berdecia’s failure to explain why he lied
and identified Blagmon as the shooter, and Berdecia’s failure to identify the actual shooter,
which, based on the stipulated facts, would implicitly be himself.

Berdecia’s credibility was also an issue during Blagmon’s trial, and defense counsel
repeatedly questioned Berdecia’s credibility during cross-examination. (See, e. g., Nov. 28, 2006
Tr. 145-48, 152-61). For example, Berdecia acknowledged that he had lied to the police when
he initially told them that he “walked with Keith [Sears] to the corner and then returned home,”
(/d. at 153), and that he lied to the police when he said he “did not hear a gunshot that night.”
(/d. at 158). Crediting Berdecia’s statement, in which he indicates that Blagmon was not directly
involved in the shooting of Sears, essentially adds inconsistent statements for the jury to
consider.

Thus, after considering all of the evidence, the Court concludes that the evidence of
Blagmon’s guilt, although primarily circumstantial, amounts to substantial and compelling
evidence, while the evidence of his innocence does not. At Blagmon’s trial, after hearing the
stipulated facts and the testimony of the Commonwealth’s witnesses, including Berdecia’s prior
inconsistent statements and admissions that he had initially lied to the police, the jury found the
testimony of the Commonwealth’s witnesses to be credible and convicted Blagmon. Further, as
previously noted, Berdecia’s statement that Blagmon provides gives no explanation as to why
Berdecia lied, saying only that Blagmon was erroneously convicted. It also does not explain

why Berdecia waited five years after Blagmon’s trial to come forward.

22
Blagmon also fails to provide any explanation about the circumstances surrounding the
creation of Berdecia’s statement, such as how Blagmon received a copy of it. Based on the
unreliable circumstances surrounding the creation of Berdecia’s statement, any reasonable juror
would give substantial weight to Berdecia’s prior sworn statements at trial, as opposed to
Berdecia’s unsworn statement that does not recant specific evidence or refute the stipulated facts.
Given the totality of the evidence, including the new evidence Blagmon provides, Blagmon fails
to demonstrate that “it is more likely than not that no reasonable juror would have found
petitioner guilty beyond a reasonable doubt.” Sharpe, 593 F.3d at 377 (internal quotation marks
omitted) (quoting Schlup, 513 U.S. at 327). Accordingly, the actual innocence equitable
exception does not apply to render his § 2254 Petition timely.

Iti, CONCLUSION

Blagmon files his § 2254 Petition several years out of time. Although a showing of
actual innocence would allow the Court to consider his untimely petition, Blagmon fails to
support his actual innocence claim with new reliable evidence. “Without any new evidence of
innocence, even the existence of a concededly meritorious constitutional violation is not in itself
sufficient to establish a miscarriage of justice that would allow a habeas court to reach the merits
of a barred claim.” Schiup, 523 U.S. at 315-17. Accordingly, the Motion to Dismiss, (ECF No.
9), will be granted. Blagmon’s claims will be dismissed and the § 2254 Petition, (ECF No. 1),
will be denied.

When a district court dismisses a habeas petition solely on procedural grounds, a
certificate of appealability will not issue unless the petitioner can “demonstrate both (1) ‘that
jurists of reason would find it debatable whether the petition states a valid claim of the denial of
a constitutional right’ and (2) ‘that jurists of reason would find it debatable whether the district

court was correct in its procedural ruling.’” Rose v. Lee, 252 F.3d 676, 684 (4th Cir. 2001)
23
(quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)). This Court declines to issue such a
certificate. Blagmon may still request that the United States Court of Appeals for the Fourth
Circuit issue the same. See Lyons v. Lee, 316 F.3d 528, 532 (4th Cir. 2003) (considering whether
to grant a certificate of appealability after the district court declined to issue one).

An appropriate order shall issue.

“Ht ice
M. Hann l

United States District Judge

Date: Octobe~ 19, 2014
Richmond, Virginia
